 Case: 20-10290-BAH Doc #: 43 Filed: 09/02/20 Desc: Main Document                     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE

*******************************
In re:
       Ashleigh Sullivan,                 Chapter 7
              Debtor                      Case No. 20-10290-BAH
*******************************
    ORDER ON CHAPTER 7 TRUSTEE’S MOTION TO APPROVE COMPROMISE
                        PURSUANT TO FED. R. BANKR. P. 9019

        Upon the Chapter 7 Trustee’s Motion to Approve Compromise Pursuant to Fed. R.

Bankr. P. 9019, it is hereby ordered, adjudged and decreed that:

   A. The Motion is Granted; and

   B. The Trustee is authorized to compromise the Estate’s claim filed in the Harbor Heights,

        Inc. chapter 7 bankruptcy case pending in the District of Maine at $85,000.

SO ORDERED



          September 02, 2020                         /s/ Bruce A. Harwood
Date:
                                                    Bruce A. Harwood
                                                    Chief Bankruptcy Judge
